United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3443
                                   ___________

Seshamma Reddy;                         *
Sankar Reddy,                           *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Sanjay M. Rallapally,                   *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 7, 2004
                                Filed: July 19, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Seshamma and Sankar Reddy (Reddys) filed a personal injury lawsuit in
Missouri state court, which defendant Sanjay Rallapally (Rallapally) removed to
federal court. The Reddys eventually moved to dismiss their action without
prejudice. The district court1 granted the motion on the condition that if the Reddys
commenced an action in any court based on the same claims against Rallapally, they
would have to pay, upon Rallapally’s motion, Rallapally’s costs and reasonable

      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
attorney fees incurred in defending the instant case. See Fed. R. Civ. P. 41(a)(2). The
Reddys appeal, arguing the condition was not proper under Missouri law, and the
condition was an abuse of discretion because only fees attributable to work performed
that will not be useful in continuing or renewed litigation could properly be awarded
under federal law.

       We review for abuse of discretion the district court’s imposition of conditions
on a voluntary dismissal under Rule 41(a)(2). See Herring v. City of Whitehall, 804
F.2d 464, 466 (8th Cir. 1986). We find no abuse of discretion here. First, Missouri
law governing conditions on voluntary dismissals does not apply. See Fed. R. Civ.
P. 81(c); see also Com/Tech Communication Techs., Inc. v. Wireless Data Sys., Inc.,
163 F.3d 149, 150-51 (2d Cir. 1998) (where matter is covered by Federal Rules of
Civil Procedure, it is settled that Federal Rule applies in face of contrary state law).
Second, the condition the district court imposed is not uncommon in cases of
voluntary dismissal. See Marlow v. Winston & Strawn, 19 F.3d 300, 303 (7th Cir.
1994) (in exercising Rule 41(a) discretion, courts typically impose as a condition of
dismissal that plaintiff pay defendant’s expenses “incurred in defending the suit,
which usually includes reasonable attorneys’ fees”); Kern v. TXO Prod. Corp., 738
F.2d 968, 972 (8th Cir. 1984) (concluding district court abused its discretion in not
imposing condition respecting costs and attorney fees where voluntary dismissal
occurred after trial began). The appropriate amount of any future award of costs and
fees is not before us.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-